         Case 3:19-cv-01463-VC Document 101 Filed 09/08/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 TESLA, INC.,                                    Case No. 19-cv-01463-VC
                Plaintiff,
                                                 ORDER GRANTING TESLA'S
        v.                                       MOTION TO EXTEND CASE
                                                 DEADLINES
 GUANGZHI CAO,
                                                 Re: Dkt. Nos. 86, 87
                Defendant.

      Tesla’s motion to extend the case deadlines is granted. The new deadlines are as follows:

          •   Fact discovery deadline: Nov. 13, 2020

          •   Designation of experts: Jan. 15, 2021

          •   Rebuttal reports: Feb. 19, 2021

          •   Close of expert discovery: Mar. 12, 2021

          •   Last day to hear dispositive motions: Apr. 1, 2021

          •   Final Pretrial Conference: May 11, 2021
          •   Trial: May 24, 2021

      IT IS SO ORDERED.

Dated: September 8, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
